83673: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25197: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83673


Short Caption:IN RE: PARENTAL RIGHTS AS TO L.I.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J345344Classification:Civil Appeal - Family Law - Parental Termination/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/04/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCody B.
					In Proper Person
				


RespondentL. I.Jonathan C. Norman
							(Legal Aid Center of Southern Nevada, Inc.)
						


RespondentState of Nevada Department of Family ServicesFelicia R. Quinlan
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/25/2021Filing FeeFiling Fee due for Appeal. (SC)


10/25/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


10/25/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)


11/04/2021Letter/IncomingFiled Proper Person Appellant's Letter Regarding Filing Fee.  (SC)21-31714




11/04/2021Order/ProceduralFiled Order.  Appellant shall have 30 days from the date of this order to file an application to proceed in forma pauperis in the district court and file a file-stamped copy of the application in this court or pay the filing fee.  Appellant is cautioned that failure either to properly seek leave to proceed in forma pauperis in the district court or to pay the filing fee within 30 days will result in the dismissal of this appeal.  (SC)21-31771




12/02/2021MotionFiled Proper Person Motion for Leave to Proceed on Appeal in Forma Pauperis. (SC)21-34406




12/15/2021Order/ProceduralFiled Order. Appellant filed a motion for leave to proceed in forma pauperis. Appellant's motion for leave to proceed in forma pauperis is denied without prejudice.  Appellant must first seek leave to proceed in forma pauperis in the district court following the procedures outlined in NRAP 24.  If an application to proceed in forma pauperis has already been filed in the district court of which this court is unaware, the district court shall, within 30 days of the date of this order, provide this court a certified copy of its order ruling on the application.  Appellant is cautioned again that failure either to properly seek leave to proceed in forma pauperis in the district court or to pay the filing fee within 15 days will result in the dismissal of this appeal. (SC)


01/13/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not paid the filing fee or  demonstrated that he has complied with NRAP 24. Accordingly, "this appeal is dismissed." (VACATED PER 2/11/22 ORDER). (SC)22-01359




01/24/2022Letter/IncomingFiled Proper Person Letter in regards to Order Dismissing Appeal and the Filing Fee. (SC)


01/31/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Certified Copy of Order re Forma Pauperis Application. (Sealed) (SC)


02/02/2022Record on Appeal DocumentsFiled District Court Documents. (SEALED) (SC)


02/02/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Amended Order Re Forma Pauperis Application. (Sealed) (SC)


02/11/2022Order/ProceduralFiled Order Granting Motion for Reconsideration, Reinstating Appeal, and Waiving Filing Fee. On January 24, 2022, appellant filed a letter stating that he timely filed his motion to proceed in forma pauperis in the district court.  The letter is construed as a motion for reconsideration of the clerk's order dismissing this appeal.  In light of the district court's January 27, 2022, amended order, the motion for reconsideration is granted.  The order dismissing this appeal is vacated and this appeal is reinstated.  No filing fee is due for this appeal.  NRAP 24(a)(2).  The clerk of this court shall issue the instructions/notice regarding deadlines for this appeal.  (SC)


02/11/2022Notice/OutgoingIssued Notice Regarding Deadlines/Parental Termination. (SC)


02/24/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)


02/28/2022Docketing StatementFiled Docketing Statement. (SC)


03/08/2022Order/ProceduralFiled Order.  Appellant, who is proceeding in forma pauperis, has filed a transcript request form pursuant to NRAP 9(b).  This court will consider the necessity of transcripts and may order their preparation at a later date.  (SC)22-07340




03/11/2022Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)22-07926




03/14/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)


03/24/2022Record on Appeal DocumentsFiled Record on Appeal, Vols. 1 & 2. (Sealed) (SC)


03/24/2022Record on Appeal DocumentsFiled Record on Appeal, Vols. 3 through 5. (Sealed) (SC)


05/04/2022Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25197





Combined Case View